Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 1 of 28 PageID 1677




                                                                          87
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 2 of 28 PageID 1678




                                                                          88
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 3 of 28 PageID 1679




                                                                          89
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 4 of 28 PageID 1680




                                                                          90
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 5 of 28 PageID 1681




                                                                          91
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 6 of 28 PageID 1682




                                                                          92
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 7 of 28 PageID 1683




                                                                          93
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 8 of 28 PageID 1684




                                                                          94
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 9 of 28 PageID 1685




                                                                                  95
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 10 of 28 PageID 1686




                                                                          96
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 11 of 28 PageID 1687




                                                                          97
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 12 of 28 PageID 1688




                                                                          98
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 13 of 28 PageID 1689




                                                                          99
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 14 of 28 PageID 1690




                                                                         100
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 15 of 28 PageID 1691




                                                                         101
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 16 of 28 PageID 1692




                                                                         102
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 17 of 28 PageID 1693




                                                                         103
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 18 of 28 PageID 1694




                                                                         104
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 19 of 28 PageID 1695




                                                                         105
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 20 of 28 PageID 1696




                                                                         106
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 21 of 28 PageID 1697




                                                                         107
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 22 of 28 PageID 1698




                                                                         108
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 23 of 28 PageID 1699




                                                                         109
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 24 of 28 PageID 1700




                                                                         110
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 25 of 28 PageID 1701




                                                                         111
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 26 of 28 PageID 1702




                                                                         112
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 27 of 28 PageID 1703




                                                                         113
Case 6:18-cv-01606-GAP-GJK Document 105 Filed 11/21/19 Page 28 of 28 PageID 1704




                                                                         114
